SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Graybar Electric Company, Inc. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) None (CUSIP Number) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) CUSIP No.  1. Names of reporting persons. Dennis E. DeSousa 2. Check the appropriate box if a member of a group (see instructions) (a) X (b) SEC use only 3. .  4. Citizenship or place of organization: USA Number of 5. Sole voting power: -0- shares beneficially 6. Shared voting power: 7,835,700* owned by each reporting 7. Sole dispositive power: 10,760* person with 8. Shared dispositive power: -0- 9. Aggregate amount beneficially owned by each reporting person: 7,835,700* 10. Check if the aggregate amount in Row (9) excludes certain shares (see instructions): 11. Percent of class represented by amount in Row (9): 81.3% 12. Type of reporting person (see instructions): IN *Includes 1,227 shares subscribed for by reporting person under the 2009 offering of up to 850,000 shares of the Common Stock or voting trust interests pursuant to the Prospectus dated November 11, 2009 and filed with the United States Securities and Exchange Commission on November 12, 2009 (the 2009 Stock Offer). Does not include the 10% stock dividend payable to each reporting person declared on December 11, 2009 to shareholders of record on January 5, 2010, payable on February 1, 2010. 2 1. Names of reporting persons. Lawrence R. Giglio 2. Check the appropriate box if a member of a group (see instructions) (a) X (b) SEC use only 3. .  4. Citizenship or place of organization: USA Number of 5. Sole voting power: -0- shares beneficially 6. Shared voting power: 7,835,619* owned by each reporting 7. Sole dispositive power: 14,647* person with 8. Shared dispositive power: -0- 9. Aggregate amount beneficially owned by each reporting person: 7,835,619* 10. Check if the aggregate amount in Row (9) excludes certain shares (see instructions): 11. Percent of class represented by amount in Row (9): 81.3% 12. Type of reporting person (see instructions): IN *Includes 1,146 shares subscribed for by reporting person under the 2009 Stock Offer. Does not include the 10% stock dividend payable to each reporting person declared on December 11, 2009 to shareholders of record on January 5, 2010, payable on February 1, 2010. 3 1. Names of reporting persons. Thomas S. Gurganous 2. Check the appropriate box if a member of a group (see instructions) (a) X (b) SEC use only 3. .  4. Citizenship or place of organization: USA Number of 5. Sole voting power: -0- shares beneficially 6. Shared voting power: 7,835,391* owned by each reporting 7. Sole dispositive power: 15,354* person with 8. Shared dispositive power: -0- 9. Aggregate amount beneficially owned by each reporting person: 7,835,391* 10. Check if the aggregate amount in Row (9) excludes certain shares (see instructions): 11. Percent of class represented by amount in Row (9): 81.3% 12. Type of reporting person (see instructions): IN *Includes 918 shares subscribed for by reporting person under the 2009 Stock Offer. Does not include the 10% stock dividend payable to each reporting person declared on December 11, 2009 to shareholders of record on January 5, 2010, payable on February 1, 2010. 4 1. Names of reporting persons. Richard D. Offenbacher 2. Check the appropriate box if a member of a group (see instructions) (a) X (b) SEC use only 3. .  4. Citizenship or place of organization: USA Number of 5. Sole voting power: -0- shares beneficially 6. Shared voting power: 7,835,652* owned by each reporting 7. Sole dispositive power: 18,901* person with 8. Shared dispositive power: -0- 9. Aggregate amount beneficially owned by each reporting person: 7,835,652* 10. Check if the aggregate amount in Row (9) excludes certain shares (see instructions): 11. Percent of class represented by amount in Row (9): 81.3% 12. Type of reporting person (see instructions): IN *Includes 1,179 shares subscribed for by reporting person under the 2009 Stock Offer. Does not include the 10% stock dividend payable to each reporting person declared on December 11, 2009 to shareholders of record on January 5, 2010, payable on February 1, 2010. 5 1. Names of reporting persons. Robert A. Reynolds, Jr. 2. Check the appropriate box if a member of a group (see instructions) (a) X (b) SEC use only 3. .  4. Citizenship or place of organization: USA Number of 5. Sole voting power: -0- shares beneficially 6. Shared voting power: 7,837,293* owned by each reporting 7. Sole dispositive power: 32,880* person with 8. Shared dispositive power: -0- 9. Aggregate amount beneficially owned by each reporting person: 7,837,293* 10. Check if the aggregate amount in Row (9) excludes certain shares (see instructions): 11. Percent of class represented by amount in Row (9): 81.4% 12. Type of reporting person (see instructions): IN *Includes 2,820 shares subscribed for by reporting person under the 2009 Stock Offer. Does not include the 10% stock dividend payable to each reporting person declared on December 11, 2009 to shareholders of record on January 5, 2010, payable on February 1, 2010. 6 Item 1(a) Name of issuer : Graybar Electric Company, Inc. Item 1(b) Address of issuers principal executive offices : 34 North Meramec Avenue St. Louis, Missouri 63105 Item 2(a) Name of person filing : Pursuant to the provisions of Rule 13d-1(f)(1) under the Securities Exchange Act of 1934, this Schedule 13G is being filed on behalf of the following persons as Voting Trustees of the Voting Trust established by a Voting Trust Agreement dated as of March 16, 2007 (the Voting Trust): (i) Dennis E. DeSousa (ii) Lawrence R. Giglio (iii) Thomas S. Gurganous (iv) Richard D. Offenbacher (v) Robert A. Reynolds, Jr. Attached hereto as Exhibit A is the agreement in writing of each of the above that this Schedule 13G is filed on behalf of each of them. Item 2(b) Address of principal business office or, if none, residence : (i) The principal business office of Messrs. DeSousa, Giglio, Gurganous, Offenbacher and Reynolds is: c/o Graybar Electric Company, Inc. 34 North Meramec Avenue St. Louis, Missouri 63105 7 Item 2(c) Citizenship : All persons named in response to Item 2(a) are citizens of the United States of America. Item 2(d) Title of class securities : Common Stock, par value $1.00 per share. Item 2(e) CUSIP Number : None  not publicly traded. Item 3 Not applicable . Item 4 Ownership : (a) Amount beneficially owned: At December 31, 2009, 7,834,473 shares of Common Stock, par value $1.00 per share (the Common Stock), of Graybar Electric Company, Inc. (Graybar) had been deposited in the Voting Trust. 445,343 shares have been acquired or will be acquired by means of the installment method under the 2009 Stock Offer and were or will be deposited into the Voting Trust. The shares distributed as a result of the 10% stock dividend payable on February 1, 2010 are not included. 8 The following table shows the beneficial ownership of Voting Trust Interests representing shares of Common Stock owned at December 31, 2009 by the persons named in response to Item 2(a) (including shares which each reporting person is entitled to purchase within 60 days of such date): Name Number of Shares Dennis E. DeSousa Lawrence R. Giglio Thomas S. Gurganous Richard D. Offenbacher Robert A. Reynolds, Jr. (b) Percent of class: The shares of Common Stock described in response to Item 4(a) amounted to approximately 81.3% of the outstanding shares of Common Stock on December 31, 2009. (c) The following table sets forth, as of December 31, 2009, for each of the persons named in response to Item 2(a), the number of shares of Common Stock as to which such person has (i) sole power to vote or to direct the vote, (ii) shared power to vote or to direct the vote, (iii) sole power to dispose or to direct the disposition of, or (iv) shared power to dispose or to direct the disposition of: Power to vote or to direct the vote* Power to dispose or to direct the disposition of Name Sole Shared Sole Shared Dennis E. DeSousa -0- -0- Lawrence R. Giglio -0- -0- Thomas S. Gurganous -0- -0- Richard D. Offenbacher -0- -0- Robert A. Reynolds, Jr. -0- -0- *The Voting Trustees may not, without the consent of the holders of Voting Trust Interests representing at least 75% of the aggregate number of shares of Common Stock then deposited in the Voting Trust, vote on or consent to the merger or consolidation of Graybar into another corporation, the sale of all or substantially all of Graybars assets or the liquidation and dissolution of Graybar. 9 Item 5 Ownership of 5 Percent or Less of a Class . If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: ( ). Item 6 Ownership of More than 5 Percent on Behalf of Another Person . All dividends payable with respect to shares of Common Stock deposited in the Voting Trust (or the Voting Trust Interests issued with respect thereto) are payable to the Voting Trustees as the owners of record of such shares. The Voting Trustees are authorized to retain, subject to the terms of the Voting Trust Agreement, any shares of Common Stock received as a stock dividend, and to deliver to each holder of Voting Trust Interests representing shares of Common Stock on which such stock dividend shall have been paid additional Voting Trust Interests for the number of shares received as a dividend with respect to such Common Stock. The Voting Trustees pay or cause to be paid to the holders of Voting Trust Interests an amount equal to any cash dividends and any distribution paid other than in cash or Common Stock. The Voting Trustees have no power to direct the sale or to receive the proceeds of a sale of the Common Stock deposited in the Voting Trust, such power being in the holders of the Voting Trust Interests issued in respect of such shares of Common Stock. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person . Not applicable. Item 8 Identification and Classification of Members of the Group . Not applicable. Item 9 Notice of Dissolution of Group . Not applicable. Item 10 Certifications . Not applicable. 10 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2010 /S/ DENNIS E. DESOUSA Dennis E. DeSousa Voting Trustee EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2009 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. /S/ DENNIS E. DESOUSA Dennis E. DeSousa Lawrence R. Giglio Thomas S. Gurganous Richard D. Offenbacher Robert A. Reynolds, Jr. 11 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2010 /S/ LAWRENCE R. GIGLIO Lawrence R. Giglio Voting Trustee EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2009 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. /S/ LAWRENCE R. GIGLIO Dennis E. DeSousa Lawrence R. Giglio Thomas S. Gurganous Richard D. Offenbacher Robert A. Reynolds, Jr. 12 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2010 /S/ THOMAS S. GURGANOUS Thomas S. Gurganous Voting Trustee EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2009 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. Dennis E. DeSousa Lawrence R. Giglio /S/ THOMAS S. GURGANOUS Thomas S. Gurganous Richard D. Offenbacher Robert A. Reynolds, Jr. 13 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2010 /S/ RICHARD D. OFFENBACHER Richard D. Offenbacher Voting Trustee EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2009 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. Dennis E. DeSousa Lawrence R. Giglio /S/ RICHARD D. OFFENBACHER Thomas S. Gurganous Richard D. Offenbacher Robert A. Reynolds, Jr. 14 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2010 /S/ ROBERT A. REYNOLDS, JR. Robert A. Reynolds, Jr. Voting Trustee EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2009 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. Dennis E. DeSousa Lawrence R. Giglio Thomas S. Gurganous Richard D. Offenbacher /S/ ROBERT A. REYNOLDS, JR. Robert A. Reynolds, Jr. 15
